Citation Nr: 0428775	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-05 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable evaluation for a hiatal 
hernia. 

2.  Entitlement to a compensable evaluation for 
sinusitis/allergic rhinitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine prior to 
November 13, 2002, and 20 percent thereafter.  

4.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with degenerative joint disease of the 
lumbar spine prior to November 13, 2002, and 40 percent 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty six years of active service when 
he retired in August 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a July 2003 rating determination, the RO increased the 
veteran's disability evaluations for his lumbosacral strain 
with degenerative disease of the lumbar spine from 10 to 40 
percent and increased and reclassified the veteran's 
degenerative disc disease of the cervical spine as 
degenerative joint disease with spasm of the cervical spine 
and assigned a 20 percent disability evaluation.  The 
effective date for both increases was November 13, 2002.  As 
a result of  the RO's actions, the Board has listed the 
issues as such on the title page of this decision.  

The issues of entitlement to an increased evaluations for 
degenerative disc disease of the cervical spine and 
lumbosacral strain with are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's hiatal hernia has not been shown to cause 
pain, vomiting, weight loss, hematemesis, melena, anemia, 
persistently recurrent epigastric distress with dysphagia, 
regurgitation accompanied by substernal or arm or shoulder 
pain, or considerable impairment of health.  

2.  The veteran's sinusitis/allergic rhinitis has not been 
shown to cause one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; or greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a hiatal 
hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Code 
7346 (2003).

2.  The criteria for a compensable evaluation for chronic 
sinusitis/allergic rhinitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 
4.97, Diagnostic Codes 6510, 6522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a December 2003 letter, 
the RO notified the veteran of the information and evidence 
that VA had, what evidence was needed from the veteran, what 
evidence VA would request, where and when to send 
information, and where to contact VA if he had any further 
questions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The letter also advised him veteran to identify 
any additional information that he felt would support his 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the appellant's claim was dated in February 
2001.  The veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the December 2003 VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim, as evidence by the March 2004 
supplemental statement of the case.  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's available service medical records 
are on file and the RO obtained all available post-service VA 
and private medical records identified by the veteran that 
were possible to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2003).  The veteran has also 
been afforded several VA examinations during the course of 
his appeal.  VA has satisfied its duties to notify and to 
assist the appellant in this case.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Hiatal Hernia

Service connection is presently in effect for a hiatal hernia 
which has been assigned a noncompensable disability 
evaluation under Diagnostic Code 7346.

Under Diagnostic Code 7346, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2003).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In August 2000, the veteran requested an increased evaluation 
for his hiatal hernia. 

In October 2000, the veteran was afforded a VA examination.  
He reported that his hiatal hernia felt like heartburn.  The 
veteran indicated that he did not have dysphagia, 
hematemesis, melena, reflux, or regurgitation.

He reported having pyrosis, epigastric or other, including 
associated substernal or arm pain on occasion but without the 
pain.  He also noted having occasional nausea.  The veteran 
stated that he took one or two pills of Zantac as needed.  
His general state of health was described as normal as was 
his nutrition.  The veteran was noted to be overweight  A 
diagnosis of history of hiatal hernia with occasional pyrosis 
was rendered.  

In September 2002, the veteran was afforded an additional VA 
examination.  The veteran again reported having no dysphagia, 
hematemesis, or melena.  He further noted having no pyrosis; 
epigastric or other pain, including substernal arm; or nausea 
as long as he was on medication.  The veteran indicated that 
he was taking Rabeprazole on a daily basis.  He was noted to 
be a diabetic, but his health was normal otherwise.  He was 
also found to have normal nutrition and to be overweight.  
Recent CBC testing was normal.  A diagnosis of hiatal hernia, 
asymptomatic, as long as on medication, was rendered.  

The Board is sympathetic to the veteran's beliefs that an 
increased evaluation is warranted.  However, the objective 
medical findings do not demonstrate that an increased 
evaluation is warranted.  The veteran's hiatal hernia has not 
been shown to cause pain; vomiting; weight loss; hematemesis; 
melena; anemia; persistently recurrent epigastric distress 
with dysphagia; regurgitation accompanied by substernal or 
arm or shoulder pain; or considerable impairment of health.

While pyrosis was noted at the time of the first examination, 
there has been no demonstration of any of the other symptoms 
required for a 10 percent disability evaluation.  Moreover, 
even pyrosis was not shown at the time of the last 
examination.  

To the extent that a compensable evaluation is sought, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Sinusitis with Allergic Rhinitis

Under Diagnostic Code 6510, a 10 percent disability 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In the note section following the 
criteria, an incapacitating episode was defined as one 
requiring bed rest and treatment by a physician.  

Under Diagnostic Code 6522, a 10 percent disability 
evaluation is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A 30 percent evaluation is warranted for allergic or 
vasomotor rhinitis with polyps.  

In August 2000, the veteran requested an increased evaluation 
for his sinusitis/allergic rhinitis.  At the time of the 
examination, the veteran reported that four times per year 
during the weather changes, he had a runny and congested nose 
without off and on fever.  He reported that these symptoms 
lasted a few weeks and that he sometimes used decongestants.  
He had no interference with breathing through his nose, no 
purulent discharge, no dyspnea at rest, no speech impairment, 
and no headaches or pain from his sinuses.  He also noted 
having no incapacitation from his sinus problems.  

Physical examination revealed no respiratory complaints.  The 
tympanic membranes were normal.  There was no nasal 
obstruction.  There was also no tenderness, discharge, or 
crusting.  X-rays of the sinuses revealed congenitally small 
front sinuses, representing a normal variant, with otherwise 
unremarkable paranasal sinuses.  A diagnosis of history of 
chronic sinusitis, history of allergic rhinitis, normal 
examination, was rendered.  

At the time of a September 2002 VA examination, the veteran 
reported that he had no interference with breathing through 
his nose or purulent discharge as long as he was on 
medication.  He also noted having no dyspnea.  The veteran 
stated that he was on Fexofenadine, twice a day needed for 
allergy, and beclomethasone nasal inhaler, twice a day, as 
needed.  He had no chronic sinusitis.  The veteran reported 
that he sometimes had nasal congestion in the morning, 
sometimes in the daytime, and sometimes when the seasons 
changed.  He described no periods of incapacitation.  There 
was no nasal obstruction.  The sinuses were not tender and 
there was no purulent discharge or crusting.  Diagnoses of 
allergic rhinitis, controlled with medication, and no chronic 
sinusitis, were rendered.  

The criteria for a compensable evaluation for sinusitis have 
not been met.  There has been no demonstration of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

At the time of his August 2000 examination, the veteran noted 
having no incapacitation's from his sinus problems.  Physical 
examination performed at that time revealed no nasal 
obstruction, no tenderness, no discharge, and no crusting.  A 
diagnosis of history of chronic sinusitis, history of 
allergic rhinitis, normal examination, was rendered.

At the time of his September 2002 VA examination, the veteran 
reported that he had no interference with breathing through 
his nose or purulent discharge as long as he was on 
medication.  He described no periods of incapacitation.  
Physical examination revealed that the sinuses were not 
tender and that there was no purulent discharge or crusting.  
A diagnosis of no chronic sinusitis was rendered.

As for an increased evaluation under rhinitis, there has been 
no demonstration of greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side.

At the time of the August 2000 VA examination, the veteran 
reported having no interference with breathing through his 
nose.  Physical examination revealed no obstruction.  X-rays 
of the sinuses revealed congenitally small front sinuses, 
representing a normal variant, with otherwise unremarkable 
paranasal sinuses. 

At the time of the September 2002 VA examination, the veteran 
reported that he had no interference with breathing through 
his nose.  Physical examination again revealed no nasal 
obstruction.  A diagnosis of allergic rhinitis, controlled 
with medication, was rendered.

The Board is sympathetic to the veteran's beliefs that an 
increased evaluation is warranted.  However, the objective 
medical findings do not demonstrate that an increased 
evaluation is warranted.  To the extent that a compensable 
evaluation is sought, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


Extraschedular Consideration

Turning to the issue of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary of Veterans Affairs shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  Further, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

It has not been shown that the veteran has been recently 
hospitalized for either hiatal hernia or sinusitis/rhinitis.  
There has also been no demonstration that either of these 
disorders interferes with his employment. 

There is nothing in the disability picture presented that 
indicates that the regular rating criteria are not 
sufficient.

In view of these findings, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the veteran's currently service-connected 
sinusitis, chronic, with allergic rhinitis, and hiatal hernia 
and that the record does not suggest, based upon these 
findings documented within the clinical reports, that the 
appellant has an "exceptional or unusual" disability such to 
require referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.


ORDER

A compensable evaluation for a hiatal hernia is denied. 

A compensable evaluation for sinusitis/allergic rhinitis is 
denied.


REMAND

As to the issues of entitlement to an increased evaluations 
for degenerative joint/disc disease of the cervical spine and 
lumbosacral strain, the Board notes that during the course of 
the appeal, the Diagnostic Codes relating to diseases and 
injuries of the spine changed.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  While the RO notified the veteran of the changes, 
the available medical findings do not provide sufficient 
information to properly rate the veteran under the new rating 
criteria.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for cervical or lumbar spine problems.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected lumbosacral strain/degenerative 
joint disease of the lumbar spine and 
cervical disc disease/cervical spine 
degenerative joint disease.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



